Filed 12/27/22 P. v. Mourning CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079849

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD291199)

 JEFFEREY MOURNING,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert J. Trentacosta, Judge. Affirmed.
         Justin Behravesh, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         This is the first of two separate criminal cases which were resolved by
guilty pleas in the trial court. They have not been consolidated on appeal;
accordingly, we will resolve each case separately.
      In San Diego Superior Court case No. SCD291199, Jeffery Mourning

pleaded guilty to felony vandalism (Pen. Code,1 § 594, subd. (a)(b)(1)). The
parties stipulated that Mourning would be sentenced to the middle term of
two years, with the execution of sentence suspended with a grant of
probation.
      Mourning was sentenced in accordance with the plea agreement.
      Mourning’s probation was revoked when he pleaded guilty to felony
vandalism in San Diego Superior Court case No. SCD293812.
      Mourning filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks this court to review the
record for error as mandated by Wende. We offered Mourning the
opportunity to file his own brief on appeal, but he has not responded.
      This conviction is from a guilty plea without an evidentiary hearing.
Thus, we will omit a statement of facts.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified possible issues that were considered in evaluating the potential
merits of this appeal.
      1. Whether there was a factual basis for the guilty plea.
      2. Whether Mourning was properly advised of his rights before
pleading guilty.



1     All further statutory references are to the Penal Code.
                                       2
     3. Whether Mourning’s admission to violating the terms of his
probation complied with the applicable standards.
     4. Whether the sentence imposed was authorized.
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Mourning on this appeal.
                               DISPOSITION
     The judgment is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:



IRION, J.



BUCHANAN, J.




                                     3